                                                                                                                              Case 2:20-cv-00707-GMN-DJA Document 26
                                                                                                                                                                  25 Filed 06/17/20
                                                                                                                                                                           06/16/20 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Emil S. Kim, Esq.
                                                                                                                              Nevada Bar No. 14894
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    kime@ballardspahr.com
                                                                                                                         7    Attorneys for Defendant
                                                                                                                              JP Morgan Chase Bank NA
                                                                                                                         8

                                                                                                                         9                          IN THE UNITED STATES DISTRICT COURT
                                                                                                                         10                               FOR THE DISTRICT OF NEVADA
                                                                                                                         11   ELEANOR MUNROE;                               CASE NO. 2:20-cv-00707-GMN-DJA
                                                                                                                         12                         Plaintiff,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                            STIPULATION AND ORDER TO
                                                                                                                         13   v.                                            EXTEND TIME FOR DEFENDANT
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                            JP MORGAN CHASE BANK NA TO
                                                                                                                         14   CAPITAL ONE, NA; EARLY WARNING                RESPOND TO PLAINTIFF’S
                                                                                                                              SERVICES, LLC; JP MORGAN CHASE                COMPLAINT
                                                                                                                         15   BANK NA; and LEXISNEXIS RISK
                                                                                                                              SOLUTIONS, INC.;
                                                                                                                         16                                                 (Second Request)
                                                                                                                                                    Defendants.
                                                                                                                         17

                                                                                                                         18          Plaintiff Eleanor Munroe (“Plaintiff”) and Defendant JP Morgan Chase Bank

                                                                                                                         19   NA (“Chase”)1 stipulate and agree that Chase has up to and including July 1, 2020 to

                                                                                                                         20   respond to Plaintiff’s Complaint (ECF No. 1), to provide additional time to investigate

                                                                                                                         21   Plaintiff’s allegations and for Chase to prepare a response.

                                                                                                                         22

                                                                                                                         23                                  [Continued on following page.]

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27
                                                                                                                              1 By filing this Stipulation, Chase is not waiving any defense, affirmative or
                                                                                                                              otherwise, it may have in this matter.
                                                                                                                         28


                                                                                                                              DMWEST #40226201 v1
                                                                                                                              Case 2:20-cv-00707-GMN-DJA Document 26
                                                                                                                                                                  25 Filed 06/17/20
                                                                                                                                                                           06/16/20 Page 2 of 2



                                                                                                                         1           This is the second request for an extension, and is made in good faith and not
                                                                                                                         2    for purposes of delay.
                                                                                                                         3           Dated this 16th day of June, 2020.
                                                                                                                         4    BALLARD SPAHR LLP                               KRIEGER LAW GROUP LLC
                                                                                                                         5

                                                                                                                         6    By: /s/ Joel E. Tasca                           By: /s/ Miles N. Clark
                                                                                                                              Joel E. Tasca, Esq.                             David H. Krieger, Esq.
                                                                                                                         7    Nevada Bar No. 14124                            Nevada Bar No. 9086
                                                                                                                              Emil S. Kim, Esq.                               KRIEGER LAW GROUP LLC
                                                                                                                         8    Nevada Bar No. 14894                            500 N. Rainbow Blvd., Suite 300
                                                                                                                              BALLARD SPAHR LLP                               Las Vegas, Nevada 89107
                                                                                                                         9    1980 Festival Plaza Drive, Suite 900
                                                                                                                              Las Vegas, Nevada 89135                         Matthew I. Knepper, Esq.
                                                                                                                         10                                                   Nevada Bar No. 12796
                                                                                                                              Attorneys for Defendant                         Miles N. Clark, Esq.
                                                                                                                         11   JP Morgan Chase Bank NA                         Nevada Bar No. 13848
                                                                                                                                                                              KNEPPER & CLARK LLC
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                              5510 S. Fort Apache Road, Suite 30
                                                                                                                                                                              Las Vegas, Nevada 89148
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                              Attorneys for Plaintiff Eleanor Munroe
                                                                                                                         14

                                                                                                                         15

                                                                                                                         16

                                                                                                                         17                                          ORDER
                                                                                                                         18                                          IT IS SO ORDERED:
                                                                                                                         19
                                                                                                                         20                                          UNITED STATES MAGISTRATE JUDGE
                                                                                                                         21
                                                                                                                                                                     DATED:          June 17, 2020
                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                          2
                                                                                                                              DMWEST #40226201 v1
